DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 12/9/2020. Claims 1, 6, 17, 19, 24, 26 and 30 have been amended.  Claims 2-3, 18 and 25 have been cancelled. Claims 31-34 have been added. Claims 1, 4-17, 19-24 and 26-34 are pending and an action is as follows.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 13-22, 24-27 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s  1, 4- 9, 13, 14, 16-17, 20-22, 24, 26-28 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Kaikkonen et al. US 2019/0222340 (hereinafter Kai), in view of Kerhuel et al. US 2020/0196254 (hereinafter Ker), Futaki US 2019/0182716 (hereinafter Futaki) and Ko et al. US 2020/0163052 (hereinafter Ko).

Regarding claim 1, Kai teaches a method of wireless communication performed by a user equipment (UE) [Kai, Figs. 2-3], comprising: 
	receiving a synchronization signal block (SSB) associated with a first channel number (certain frequency band) as part of a scan (search) [Kai, Fig 2-3 (UE switches to a certain frequency band and searches cell-defining SSB for initial search and access)], wherein the synchronization signal block indicates a second channel number corresponding to a cell-defining synchronization signal block [Kai, Fig 3. ¶59 and ¶67-¶70 (The UE determines from the read indications of the SSB and RMSI of initial search whether the SSB indicates a location of where the next cell-defining SSB is.)]; and 
	attempting acquisition for the cell-defining synchronization signal block at priority level based at least in part on the synchronization signal block indicating the second channel number [Kai, Fig. 2-3 ¶59 and ¶67-70 (The UE attempts acquisition for the next cell-defining synchronization signal block in an prioritized manner by skipping over several other frequencies to the location of the next cell-defining SSB)],  
wherein attempting the acquisition for the cell-defining synchronization signal block at the elevated priority level comprises:
 skipping one or more channels between a first channel and a second channel across search attempts, wherein the first channel corresponds to the first channel number and a channel corresponding to the second channel number [Kai, Figures 2-3, Elements 370-380-390,  ¶61-¶65 
It does not teach wherein the priority level for attempting acquisition for the SSB is at an elevated priority level.
However, Ker teaches wherein the attempting acquisition for the SSB is at an elevated priority level [Ker, ¶17 (prioritized ordering of the SSB indexes)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Kai’s attempting acquisition for the next cell-defining SSB in a prioritized manner, in view of Ker’s prioritized ordering of the SSB indexes. The resulting benefit would have been the ability to as to reduce the time and effort otherwise required to determine the SSB index of an SSB of interest [Ker, ¶17], but it does not specifically teach wherein the elevated manner of attempting to acquire cell defining SSBs is based on a timer.
However, Futaki teaches wherein attempting the acquisition for the cell-defining synchronization signal block at the elevated priority level is based at least in part on a timer[Futaki, ¶78 (The duration timer is monitored for the expiration thereof to selectively switch the UE to another BWP which is to include a cell defining SSB)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Kai’s and Ker’s combined teachings of attempting acquisition for the next cell-defining SSB in a prioritized manner, in view of Futaki’s timer based prioritized switching of BWP for the SSBs. The resulting benefit would have been the ability to as to reduce the processing complexity needed and efficiently acquire the SSB of interest. While there is an implied understanding that there is a time period that must lapse between the acts of skipping to the next channel, it does not explicitly teach that there is a period of time incurred during this process. 

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Kai, in view of Ker and Futaki combined teachings of attempting acquisition for the next cell-defining SSB in a prioritized manner by skipping channels based on a timer, in view of Ko timer being a period of time that has lapsed between attempts for SSB detections. The resulting benefit would have been the ability to as to regulate and reduce the battery consumption.

Regarding claim 17, Kai teaches a user equipment (UE) for wireless communication [Kai, Figs. 1], comprising: 
a memory [Kai, Figure 1, Memory 125]; and 
one or more processors [Kai, Figure 1, Processor 120] operatively coupled to the memory [Kai, Figure 1, Memory 125], the memory and the one or more processors configured to: 
	receive a synchronization signal block (SSB) associated with a first channel number (certain frequency band - see frequency of FB1) as part of a scan (search) [Kai, Fig 2-3 (UE switches to a certain frequency band and searches cell-defining SSB for initial search and access)], wherein the synchronization signal block indicates a second channel number corresponding to a cell-defining synchronization signal block [Kai, Fig 3. ¶59 and ¶67-¶70 (The UE determines from the read indications of the SSB and RMSI of initial search whether the SSB indicates a location of where the next cell-defining SSB is.)]; and 
	attempt acquisition for the cell-defining synchronization signal block at priority level based at least in part on the synchronization signal block indicating the second channel number [Kai, Fig. 2-3 ¶59 and ¶67-70 (The UE attempts acquisition for the next cell-defining synchronization signal block in an 
wherein the one or more processors, when attempting the acquisition for the cell-defining synchronization signal block at the elevated priority level is configured to:
 skip one or more channels between a first channel and a second channel across search attempts, wherein the first channel corresponds to the first channel number and a channel corresponding to the second channel number [Kai, Figures 2-3, Elements 370-380-390,  ¶61-¶65 Skipping from current frequency (f of FB1) over frequencies X, to another channel (FB2- frequencies in frequency band 2 )].
It does not teach wherein the priority level for attempting acquisition for the SSB is at an elevated priority level.
However, Ker teaches wherein the attempting acquisition for the SSB is at an elevated priority level [Ker, ¶17 (prioritized ordering of the SSB indexes)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Kai’s attempting acquisition for the next cell-defining SSB in a prioritized manner, in view of Ker’s prioritized ordering of the SSB indexes. The resulting benefit would have been the ability to as to reduce the time and effort otherwise required to determine the SSB index of an SSB of interest [Ker, ¶17], but it does not specifically teach wherein the elevated manner of attempting to acquire cell defining SSBs is based on a timer.
However, Futaki teaches wherein attempting the acquisition for the cell-defining synchronization signal block at the elevated priority level is based at least in part on a timer[Futaki, ¶78 (The duration timer is monitored for the expiration thereof to selectively switch the UE to another BWP which is to include a cell defining SSB)].

However, Ko teaches wherein the searches are periodic between SSBs during SSB detections, thus a regular period of time will have elapsed between each of the SSB acquisition attempts [Ko, ¶324].  
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Kai, in view of Ker and Futaki combined teachings of attempting acquisition for the next cell-defining SSB in a prioritized manner by skipping channels based on a timer, in view of Ko timer being a period of time that has lapsed between attempts for SSB detections. The resulting benefit would have been the ability to as to regulate and reduce the battery consumption.

Regarding claim 24, Kai teaches an apparatus for wireless communication, comprising: 
means for receiving [Kai, Figure 1, Receiver ¶35] a synchronization signal block (SSB) associated with a first channel number (certain frequency band - see frequency of FB1) as part of a scan (search) [Kai, Fig 2-3 (UE switches to a certain frequency band and searches cell-defining SSB for initial search and access)], wherein the synchronization signal block indicates a second channel number corresponding to a cell-defining synchronization signal block [Kai, Fig 3. ¶59 and ¶67-¶70 (The UE determines from the read indications of the SSB and RMSI of initial search whether the SSB indicates a location of where the next cell-defining SSB is.)];

means for skipping one or more channels between a first channel and a second channel across search attempts, wherein the first channel corresponds to the first channel number and a channel corresponding to the second channel number [Kai, Figures 2-3, Elements 370-380-390, ¶61-¶65 Skipping from current frequency (f of FB1) over frequencies X, to another channel (FB2- frequencies in frequency band 2 )]; and 
means for attempting acquisition [Kai, Figure 1, Processor 120] for the cell-defining synchronization signal block at an elevated priority level based at least in part on the synchronization signal block indicating the second channel number [Kai, Fig. 2-3 ¶59 and ¶67-70 (The UE attempts acquisition for the next cell-defining synchronization signal block in an prioritized manner by skipping over several other frequencies 'X' to the location (channel number of 230-2 FB2) of the next cell-defining SSB)].
 It does not teach wherein the priority level for attempting acquisition for the SSB is at an elevated priority level.
However, Ker teaches wherein the attempting acquisition for the SSB is at an elevated priority level [Ker, ¶17 (prioritized ordering of the SSB indexes)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Kai’s attempting acquisition for the next cell-defining SSB in a prioritized manner, in view of Ker’s prioritized ordering of the SSB indexes. The resulting benefit would have been the ability to as to reduce the time and effort otherwise required to determine the SSB index of an SSB of interest [Ker, ¶17], but it does not specifically teach wherein the elevated manner of attempting to acquire cell defining SSBs is based on a timer.

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Kai’s and Ker’s combined teachings of attempting acquisition for the next cell-defining SSB in a prioritized manner, in view of Futaki’s timer based prioritized switching of BWP for the SSBs. The resulting benefit would have been the ability to as to reduce the processing complexity needed and efficiently acquire the SSB of interest. While there is an implied understanding that there is a time period that must lapse between the acts of skipping to the next channel, it does not explicitly teach that there is a period of time incurred during this process. 
However, Ko teaches wherein the searches are periodic between SSBs during SSB detections, thus a regular period of time will have elapsed between each of the SSB acquisition attempts [Ko, ¶324].  
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Kai, in view of Ker and Futaki combined teachings of attempting acquisition for the next cell-defining SSB in a prioritized manner by skipping channels based on a timer, in view of Ko timer being a period of time that has lapsed between attempts for SSB detections. The resulting benefit would have been the ability to as to regulate and reduce the battery consumption.

Regarding claim 30, Kai teaches a non-transitory computer-readable medium (Memory) storing one or more instructions for wireless communication, the one or more instructions comprising: 

receive a synchronization signal block (SSB) associated with a first channel number (certain frequency band - see frequency of FB1) as part of a scan (search) [Kai, Fig 2-3 (UE switches to a certain frequency band and searches cell-defining SSB for initial search and access)], wherein the synchronization signal block indicates a second channel number corresponding to a cell-defining synchronization signal block [Kai, Fig 3. ¶59 and ¶67-¶70 (The UE determines from the read indications of the SSB and RMSI of initial search whether the SSB indicates a location of where the next cell-defining SSB is.)]; and
attempt acquisition for the cell-defining synchronization signal block at an elevated priority level based at least in part on the synchronization signal block indicating the second channel number	[Kai, Fig. 2-3 ¶59 and ¶67-70 (The UE attempts acquisition for the next cell-defining synchronization signal block in an prioritized manner by skipping over several other frequencies 'X' to the location (channel number of 230-2 FB2) of the next cell-defining SSB)], 
wherein the one or more instructions, that cause the one or more processors to attempt the acquisition for the cell-defining synchronization signal block at the elevated priority level is configured to:
 skip one or more channels between a first channel and a second channel across search attempts, wherein the first channel corresponds to the first channel number and a channel corresponding to the second channel number [Kai, Figures 2-3, Elements 370-380-390,  ¶61-¶65 Skipping from current frequency (f of FB1) over frequencies X, to another channel (FB2- frequencies in frequency band 2 )].

However, Ker teaches wherein the attempting acquisition for the SSB is at an elevated priority level [Ker, ¶17 (prioritized ordering of the SSB indexes)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Kai’s attempting acquisition for the next cell-defining SSB in a prioritized manner, in view of Ker’s prioritized ordering of the SSB indexes. The resulting benefit would have been the ability to as to reduce the time and effort otherwise required to determine the SSB index of an SSB of interest [Ker, ¶17], but it does not specifically teach wherein the elevated manner of attempting to acquire cell defining SSBs is based on a timer.
However, Futaki teaches wherein attempting the acquisition for the cell-defining synchronization signal block at the elevated priority level is based at least in part on a timer[Futaki, ¶78 (The duration timer is monitored for the expiration thereof to selectively switch the UE to another BWP which is to include a cell defining SSB)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Kai’s and Ker’s combined teachings of attempting acquisition for the next cell-defining SSB in a prioritized manner, in view of Futaki’s timer based prioritized switching of BWP for the SSBs. The resulting benefit would have been the ability to as to reduce the processing complexity needed and efficiently acquire the SSB of interest. While there is an implied understanding that there is a time period that must lapse between the acts of skipping to the next channel, it does not explicitly teach that there is a period of time incurred during this process. 
However, Ko teaches wherein the searches are periodic between SSBs during SSB detections, thus a regular period of time will have elapsed between each of the SSB acquisition attempts [Ko, ¶324].  


Regarding claim 2, the combination of Kai, in view of Ker teaches the method of claim 1, wherein attempting the acquisition for the cell-defining synchronization signal block at the elevated priority level comprises skipping acquisition on at least one channel between a channel corresponding to the first channel number and a channel corresponding to the second channel number [Kai, Figures 2-3, Elements 370-380-390,  ¶61-¶65 Skipping from current frequency (f of FB1) over frequencies X, to another channel (FB2- frequencies in frequency band 2 )].

Regarding claim 4, the combination of Kai, in view of Ker teaches the method of claim 1, wherein attempting the acquisition for the cell-defining synchronization signal block at the elevated priority level is based at least in part on a number of times that the UE has previously scanned for another cell-defining synchronization signal block at an elevated priority level without identifying the other cell-defining synchronization signal block (the combination of Kai, in view of Ker teaches wherein the UE may continue scanning (interpreted as satisfying the limitation of "being based in part on a number of times") to attempt acquisition for the Cell-defining SSBs at the elevated priority level indicated by the prioritized ordering of the SSB indexes until a cell-defining SSB is located [Kai, Fig. 2-3 ¶59 and ¶67-70 and Ker, ¶17]).


Regarding claim 6, Kai, in view of Ker, Futaki and Ko teaches the method of claim 1, further comprising: selectively continuing the scan at a next channel number after the first channel number, or at a next channel number after the second channel number [Kai, Figures 2-3], but it does not teach that it is based at least in part on a timer. 
However, Futaki teaches selectively continuing the scan at a next channel number after the first channel number, or at a next channel number after the second channel number, based at least in part on a timer [Futaki, ¶78 (The duration timer is monitored for the expiration thereof to selectively switch the UE to monitor a next BWP which is to include a cell defining SSB)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Kai’s attempting acquisition for the next cell-defining SSB in a prioritized manner, in view of Futaki’s timer based prioritized switching of BWP for the SSBs. The resulting benefit would have been the ability to as to reduce the processing complexity needed and efficiently acquire the SSB of interest.



Regarding claim 8, the combination of Kai, in view of Ker, Futaki and Ko teaches the method of claim 1, further comprising: determining that the acquisition is to be attempted at the elevated priority level [Ker, ¶17 (in order to reduce the time and effort otherwise required the UE is instructed to utilize a prioritized ordering of the SSB indexes)- Additionally Kai also teaches wherein the elevated prioritization of another frequency for acquisition of the SSB may be determined based on location information indicating that 'X' frequencies from the current channel may be skipped in order to expeditiously proceed to the next channel where there is an expected SSB for acquisition; see Kai, Fig. 2-3 ¶59 and ¶67-70 ].

Regarding claim 9, the combination of Kai, in view of Ker, Futaki and Ko teaches the method of claim 8, wherein determining that the acquisition is to be attempted at the elevated priority level is based at least in part on at least one of: a cell of the UE [Kai, ¶65 (skipping to another operator/cell of 

Regarding claim 13, the combination of Kai, in view of Ker, Futaki and Ko teaches the method of claim 1, further comprising: performing the scan for a New Radio (NR) radio access technology (RAT) [Kai, ¶45 home operator 230-1 and also Ker ¶19]; and performing a scan for another RAT, other than the NR RAT, during the scan for the NR RAT(another neighbor operator 230-2 which is different from the NR RAT home operator [See Kai, Fig. 2]).

Regarding claim 14, the combination of Kai, in view of Ker, Futaki and Ko teaches the method of claim 1, further comprising: performing the scan for a New Radio (NR) radio access technology (RAT), wherein a frequency range associated with another RAT other than the NR RAT is skipped during the scan [Kai, ¶45 neighbor operator, NR RAT, is scanned wherein frequencies ranges (frequency range 'X') associated with another RAT (230-1 home operator) other than the NR RAT (230-2) is skipped during the scan as shown in the search/scan of Figure 2 of Kai].

Regarding claim 16, the combination of Kai, in view of Ker, Futaki and Ko teaches the method of claim 1, further comprising: performing the scan based at least in part on a scanning order, wherein the scanning order is based at least in part on a previous scan or frequencies to be scanned as part of the scan  [see Kai, Fig. 2-3 ¶59 and ¶67-70 (performing the scan of Fig. 2 based at least in part on a scanning order wherein in the scanning order is based at least in part on a previous scan (scan performed at 230-1 FB1) or frequencies to be scanned as part of the scan (frequencies of neighboring operator 230-2 FB2)) and Ker, ¶17 (Scans will be performed according to the prioritized ordering of the SSB indexes)].



Regarding claim 19, Kai, in view of Ker, Futaki and Ko teaches the UE of claim 17, wherein the one or more processors are further configured to: selectively continue the scan at a next channel number after the first channel number, or at a next channel number after the second channel number, based at least in part on a timer [See the rejection of claim 6, similar rationale is applied to reject the instant claim].

Regarding claim 20, Kai, in view of Ker, Futaki and Ko teaches the UE of claim 17, wherein the one or more processors are further configured to: selectively continue the scan at a next channel number after the first channel number, or at a next channel number after the second channel number, based at least in part on a number of scans performed since a previous scan was continued from a channel number associated with another cell-defining synchronization signal block without identifying the other cell-defining synchronization signal block [See the rejection of claim 7, similar rationale is applied to reject the instant claim].

Regarding claim 21, Kai, in view of Ker, Futaki and Ko teaches the UE of claim 17, wherein the one or more processors are further configured to: determine that the scan is to be performed at the elevated priority level [See the rejection of claim 8, similar rationale is applied to reject the instant claim].



Regarding claim 26, Kai, in view of Ker, Futaki and Ko teaches the apparatus of claim 24, further comprising: means for selectively continuing the scan at a next channel number after the first channel number, or at a next channel number after the second channel number, based at least in part on the timer [See the rejection of claim 6, similar rationale is applied to reject the instant claim].

Regarding claim 27, Kai, in view of Ker, Futaki and Ko teaches the apparatus of claim 24, further comprising: means for selectively continuing the scan at a next channel number after the first channel number, or at a next channel number after the second channel number, based at least in part on a number of scans performed since a previous scan was continued from a channel number associated with another cell-defining synchronization signal block [See the rejection of claim 7, similar rationale is applied to reject the instant claim].

Regarding claim 28, Kai, in view of Ker, Futaki and Ko teaches the apparatus of claim 24, further comprising: means for determining that the scan is to be performed at the elevated priority level [See the rejection of claim 8, similar rationale is applied to reject the instant claim].

15 is rejected under 35 U.S.C. 103 as being unpatentable over Kai, in view of Ker, Futaki and Ko as applied to claim 1 above, and further in view of Jung et al. US 2019/0159261 (hereinafter Jung).

Regarding claim 15, Kai, in view of Ker, Futaki and Ko teaches the method of claim 1 [See Kai, Figs 1-3 and the rejection of claim 1], but it does not teach the performing of the scan for multiple channel numbers in parallel.
However, Jung teaches further comprising: performing the scan for multiple channel numbers in parallel [Jung, Figure 6 and ¶68; Jung teaches wherein the second UE 410 may be configured to perform a scan for multiple channel numbers in parallel which are show in Figure 6 as BWP 604 and BWP 606 which are both scanned in parallel at time period 608. other UEs of Jung may similarly be configured to receive multiple SSBs at the same time].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Kai’s attempting acquisition for the next cell-defining SSB in a prioritized manner, in view of Jung’s channel scanning in parallel. The resulting benefit would have been the ability to as to expedite and efficiently acquire the SSB of interest.

Allowable Subject Matter
Claims 10-12, 23, 29 and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467